Citation Nr: 0601428	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  99-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
infectious hepatitis, schistosomiasis. 


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from July 1951 to 
July 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

In July 2003, the appellant testified during a 
videoconference hearing before the undersigned.  
Unfortunately, as explained in more detail below, VA notified 
the veteran, erroneously, that a transcript from the 
recording could not be produced.  For the below reasons, 
additional development is required, and the matter on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2005, the Board notified the veteran that it was 
unable to obtain a recording of the July 2003, 
videoconference hearing testimony.  As a result, the veteran 
was provided the opportunity to appear for another hearing.

Later in November 2005, the Board received the veteran's 
request for a hearing with a Veterans Law Judge to be held at 
the RO.  Subsequently, however, in November 2005, the Board 
received from the RO a copy of the hearing transcript and 
tape actually obtained from the July 2003 hearing.  Given 
that the veteran was given erroneous information with respect 
to the hearing transcript, and that as a result he requested 
an additional hearing, the Board finds that the veteran 
should be given the benefit of an additional hearing.  
Because the RO schedules the hearings between the RO and the 
Board, a remand of this matter to the RO is necessary.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing in accordance with his November 
2005 request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


